   Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 1 of 10



           THIS PRE-TRIAL NOTICE CONTAINS NEW MATERIAL.
                      REVISED SEPTEMBER, 2007


                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


                            PRE-TRIAL NOTICE


           IT IS ORDERED that a pre-trial conference will be held in
chambers before Judge IVAN L.R. LEMELLE, Section “B”, in the cases
shown on the attached list on the dates and the times there
indicated.

          The purpose of the pre-trial conference is to secure a
just and speedy determination of the issues. If the type of pre-
trial order set forth below does not appear calculated to achieve
these ends in this case, please arrange a conference with the Judge
and opposing counsel immediately so that alternative possibilities
may be discussed.

          The procedure necessary for the preparation of the formal
pre-trial order that will be reviewed and entered at this confer-
ence is as follows:

                                    I.

          The proposed pre-trial order must be electronically filed
with the Court by 4:30 p.m. on a day that allows two full work days
prior to the conference, excluding Saturdays, Sundays and holidays
(i.e., if the conference is set for 10:00 a.m. Friday, it must be
filed by 4:30 p.m. Tuesday; if the conference is set on Monday, the
pre-trial order must be filed by 4:30 p.m. Wednesday). The pre-
trial order need not be delivered to Chambers on paper.         The
proposed pre-trial order shall bear electronic signatures of all
counsel at the time it is electronically filed with the Court.
Following the pre-trial conference, the Court will issue a minute
entry which, inter alia, will APPROVE and ADOPT the pre-trial
order, either in its entirety or with specified modifications.

                                   II.

          Counsel for all parties shall confer in person (face to
face) or by telephone at their earliest convenience for the purpose
of arriving at all possible stipulations and for the exchange of

                                  - 1 -
   Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 2 of 10



copies of documents that will be offered in evidence at the trial.
It shall be the duty of counsel for plaintiff to initiate this
conference, and the duty of other counsel to respond. If, after
reasonable effort, any party cannot obtain the cooperation of other
counsel, it shall be that party's duty to communicate immediately
with the Court. The conference of counsel shall be held at least
ten days prior to the date of the scheduled pre-trial conference in
order that counsel for all parties can furnish each other with a
statement of the real issues each party will offer evidence to
support, eliminating any issues that might appear in the pleadings
about which there is no real controversy, and including in such
statement issues of law as well as ultimate issues of fact from the
standpoint of each party. Counsel for plaintiff then will prepare
a proposed pre-trial order and submit it to opposing counsel. Once
any necessary changes are made, counsel for plaintiff shall
electronically file the final proposed pre-trial order with the
Court.

                                   III.

           At their meeting, counsel must consider the following:

     A.    Jurisdiction.   Since jurisdiction may not ever be
conferred by consent and since prescription or statutes of
limitations may bar a new action if the case or any ancillary
demand is dismissed for lack of jurisdiction, counsel should make
reasonable effort to ascertain that the Court has jurisdiction.

     B.   Parties.   Correctness of identity of legal entities;
necessity for appointment of tutor, guardian, administrator,
executor, etc., and validity of appointment if already made;
correctness of designation of party as partnership, corporation or
individual d/b/a trade name.

     C.    Joinder.     Questions of misjoinder or nonjoinder of
parties.

                                   IV.

          At the pre-trial conference counsel must be fully
authorized and prepared to discuss settlement possibilities with
the Court.    Counsel are urged to discuss the possibility of
settlement with each other thoroughly before undertaking the
extensive labor of preparing the proposed pre-trial order. Save
your time, the Court's time, and the client's time and money.




                                  - 2 -
   Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 3 of 10



                                    V.

          The pre-trial conference must be attended by the
attorneys who will try the case, unless prior to the conference the
Court grants permission for other counsel to attend.          These
attorneys will familiarize themselves with the pre-trial rules and
will come to the conference with full authority to accomplish the
purposes of Rule 16 of the Federal Rules of Civil Procedure.

                                    VI.

          Pre-trial conferences will not be continued except for
good cause shown in a written motion presented sufficiently in
advance of the conference for opposing counsel to be notified.

                                   VII.

          Failure on the part of counsel to appear at the confer-
ence may result in sanctions, including but not limited to sua
sponte dismissal of the suit, assessment of costs and attorney
fees, default or other appropriate sanctions.

                                   VIII.

          All pending motions and all special issues or defenses
raised in the pleadings must be called to the Court's attention in
the proposed pre-trial order.

                                    IX.

          The proposed      pre-trial      order   shall   set   forth     the
following information:

     1.   The date of the pre-trial conference.

     2.   The appearance      of   counsel    identifying    the   party(s)
          represented.

     3.   A description of the parties, and in cases of insurance
          carriers, their insured must be identified. The legal
          relationships of all parties with reference to the
          claims, counterclaims, third-party claims and cross
          claims, etc.

     4.   a.    With respect to jurisdiction, a brief summary of
                the factual basis supporting each claim asserted,
                whether original claim, counterclaim or third-party



                                   - 3 -
Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 4 of 10



             claim, etc., and, the legal and jurisdictional
             basis for each such claim, or if contested, the
             jurisdictional questions;

       b.    In diversity damage suits, there is authority for
             dismissing the action, either before or after
             trial, where it appears that the damages reasonably
             could not come within the jurisdictional limita-
             tion. Therefore, the proposed pre-trial order in
             such cases shall contain either a stipulation that
             $75,000 is involved or a summary of the evidence
             supporting the claim that such sum reasonably could
             be awarded.

  5.   A list and description of any motions pending or contem-
       plated and any special issues appropriate for determina-
       tion in advance of trial on the merits. If the Court at
       any prior hearing has indicated that it would decide
       certain matters at the time of pre-trial conference, a
       brief summary of those matters and the position of each
       party with respect thereto should be included in the pre-
       trial order.

  6.   A brief summary of the material facts claimed by:
       a. Plaintiff
       b. Defendant
       c. Other parties.

  7.   A single listing of all uncontested material facts.

  8.   A single listing of the contested issues of fact. (This
       does not mean that counsel must concur in a statement of
       the issues; it simply means that they must list in a
       single list all issues of fact.)      Where applicable,
       particularities concerning the following fact issues
       shall be set forth:

       a.    Whenever there is in issue the seaworthiness of a
             vessel or an alleged unsafe condition of property,
             the material facts and circumstances relied upon to
             establish the claimed unseaworthy or unsafe condi-
             tion shall be specified with particularity;

       b.    Whenever there is in issue negligence of the defen-
             dant or contributory or comparative negligence of
             the plaintiff, the material facts and a circum-
             stances relied upon to establish the claimed negli-
             gence shall be specified with particularity;


                               - 4 -
Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 5 of 10



        c.   Whenever personal injuries are at issue, the nature
             and extent of the injuries and of any alleged
             disability shall be specified with particularity;

        d.   Whenever the alleged breach of a contractual obli-
             gation is in issue, the act or omissions relied
             upon as constituting the claimed breach shall be
             specified with particularity;

        e.   Whenever the meaning of a contract or other writing
             is in issue, all facts and circumstances surround-
             ing execution and subsequent to execution, both
             those admitted and those in issue, which each party
             contends serve to aid interpretation, shall be
             specified with particularity;

        f.   Whenever duress or fraud or mistake is in issue,
             and set forth in the pleadings, the facts and
             circumstances relied upon as constituting the
             claimed duress or fraud or mistake (see Fed. R.
             Civ. P. 9(b)) shall also be set forth in the pre-
             trial order;

        g.   If special damages are sought, they shall be item-
             ized with particularity.    (See Fed. R. Civ. P.
             9(g));

        h.   If a conspiracy is charged, the details of facts
             constituting the conspiracy shall be particular-
             ized.

  9.    A single listing of the contested issues of law.            (See
        explanation in 8 above.)

  10.   For each party, a list and description of exhibits
        intended to be introduced at the trial. Prior to the
        confection of the proposed pre-trial order, the parties
        shall meet, exchange copies of all exhibits, and agree as
        to their authenticity and relevancy. As to any exhibits
        to which the parties cannot agree, memoranda shall be
        electronically filed on or before five working days prior
        to trial.

        a.   Each list of exhibits first should describe those
             that are to be admitted without objection, and then
             those to which there will be objection, noting by
             whom the objection is made (if there are multiple
             adverse parties), and the nature of the objection.
             Markers identifying each exhibit should be attached

                               - 5 -
Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 6 of 10



             to the exhibits at the time they are shown to
             opposing counsel during preparation of the pre-
             trial order;

       b.    If a party considers he has good cause not to
             disclose exhibits to be used solely for the purpose
             of impeachment, he may ex parte request a confer-
             ence with the Court and make his position known to
             the Court in camera.

       c.    Where appropriate to preserve trade secrets or
             privileges, the listing of exhibits may be made
             subject to a protective order or in such other
             fashion as the Court may direct. If there are such
             exhibits, the pre-trial order will state:      The
             parties will discuss exhibits alleged to be
             privileged (or to contain trade secrets, etc.) at
             the pre-trial conference.

       d.    In addition to the formal list of exhibits submit-
             ted by each side, counsel shall meet and prepare
             copies of a joint bench book of tabbed exhibits to
             be delivered to the Court five working days before
             the start of the trial.    If the trial is a jury
             trial and counsel desires to display exhibits to
             the members of the jury, then sufficient copies of
             such exhibits must be available so as to provide
             each juror with a copy.         Alternatively, the
             courtroom is equipped with an Electronic Evidence
             Presentation Cart which consists of a document
             camera, vcr/dvd player, input for multiple laptop
             computers, and a data projector, all of which may
             be used to display exhibits. The courtroom is also
             equipped with a large pull-down screen, counsel
             monitors with the ability for annotation at the
             witness and attorney stations, and two large plasma
             screens for the jury's use. Counsel are instructed
             to contact the Case Manager at 504-589-7747 to
             schedule a brief training session on the use of
             this equipment during the week immediately prior to
             trial.

       e.    Unless otherwise ordered by the Court, only exhib-
             its included on the exhibit list and/or for which
             memoranda have been submitted shall be included for
             use at trial.




                               - 6 -
Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 7 of 10



        f.   Each counsel shall submit to the Court on the day
             of trial a list of exhibits properly marked for
             identification which he or she desires to use at
             trial.

  11.   a.   A list of all deposition testimony to be offered
             into evidence. The parties shall, prior to trial,
             meet and agree as to the elimination of all irrele-
             vant and repetitive matter and all colloquy between
             counsel. In addition, the parties shall, in good
             faith, attempt to resolve all objections to testi-
             mony so that the Court will be required to rule
             only on those objections to which they cannot reach
             an agreement as to their merit. As to all objec-
             tions to the testimony which cannot be amicably
             resolved, unless otherwise ordered by the Court,
             the parties shall electronically file, not less
             than three days prior to trial, a statement identi-
             fying the portions objected to, and the grounds
             therefor. Proponents and opponents shall furnish
             the Court appropriate statements of authorities in
             support of their positions as to the proposed
             testimony.

        b.   In non-jury trials, the parties shall, at least
             five days prior to trial, submit to the Court:

                   A summary of what each party intends to prove
                   and convey to the Court by the deposition
                   testimony,   including,   where   appropriate,
                   particular page and line reference to said
                   depositions.   The parties shall indicate to
                   the Court by page and line numbers, those
                   parts of the deposition which each party
                   intends to use, and upon which each party
                   shall rely, in proving their respective cases.
                   Any objections to the proposed deposition
                   testimony should be handled in the form and
                   fashion described above.

  12.   a.   A list and brief description of any charts, graphs,
             models, schematic diagrams, and similar objects
             which, although not to be offered in evidence,
             respective counsel intend to use in opening state-
             ments or closing arguments;




                               - 7 -
Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 8 of 10



        b.   Either a stipulation that the parties have no
             objection to the use of the listed objects for such
             purpose, or a statement of the objections to their
             use; and a statement that if other such objects are
             to be used by any party, they will be submitted to
             opposing counsel at least three days prior to trial
             and, if there is then opposition to their use, the
             dispute will be submitted to the Court at least one
             day prior to trial.

  13.   a.   A list of witnesses for all parties, including the
             names, addresses and statement of the general
             subject matter of their testimony (it is not suffi-
             cient to designate the witness simply "fact,"
             "medical" or "expert"), and an indication in good
             faith of those who will be called in the absence of
             reasonable notice to opposing counsel to the con-
             trary;

        b.   A statement that the witness list was filed in
             accordance with prior court orders.       No other
             witnesses shall be allowed unless agreeable to all
             parties and their addition does not affect the
             trial date.    This restriction will not apply to
             rebuttal witnesses or documents whose necessity
             cannot be reasonably anticipated. Furthermore, in
             the case of expert witnesses, counsel shall certify
             that they have exchanged expert reports in accor-
             dance with prior court orders.    Expert witnesses
             whose reports have not been furnished opposing
             counsel shall not be permitted to testify nor shall
             experts be permitted to testify to opinions not
             included in the reports timely furnished;

        c.   Except for good cause shown, the Court will not
             permit any witness to testify unless with respect
             to such witness there has been complete compliance
             with all provisions of the pre-trial order and
             prior court orders;

        d.   Counsel shall not be allowed to ask questions on
             cross-examination of an economic expert which would
             require the witness to make mathematical calcula-
             tions in order to frame a response unless the
             factual elements of such questions shall have been
             submitted to that expert witness not less than
             three full working days before trial.



                               - 8 -
Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 9 of 10



  14.   A statement indicating whether the case is a jury or non-
        jury case.

        a.   If the case is a jury case, then indicate whether
             the jury trial is applicable to all aspects of the
             case or only to certain issues, which issues shall
             be specified.   In jury cases, add the following
             provisions:

                   "Proposed jury instructions, special jury
                   interrogatories, trial memoranda, and any
                   special questions that the Court is asked to
                   put to prospective jurors on voir dire shall
                   be electronically filed with the Court not
                   later than five working days prior to the
                   trial date, unless specific leave to the
                   contrary is granted by the Court."

        b.   In a non-jury case, suggested findings of fact and
             conclusions of law and a separate trial memorandum
             are required, unless the Court enters an order that
             such   is  not   required.      Same   are  to   be
             electronically filed not less than five full work-
             ing days prior to trial.

        c.   In a jury case, a trial memorandum shall be re-
             quired only when and to the extent ordered by the
             Court. However, any party may in any event file
             such memoranda not less than five working days
             prior to trial and should accomplish this with
             respect to any anticipated evidentiary problems
             which require briefing and jury instructions re-
             quiring explanation beyond mere citation to author-
             ity.

  15.   In cases where damages are sought, include a statement
        for completion by the Court, that "The issue of liability
        (will or will not) be tried separately from that of
        quantum." It is the policy of this Court in appropriate
        cases to try issues of liability and quantum separately.
        Accordingly, counsel should be prepared to discuss at the
        pre-trial conference the feasibility of separating such
        issues. Counsel likewise should consider the feasibility
        and desirability of separate trials as to other issues.

  16.   A statement describing any other matters that might
        expedite a disposition of the case.


                               - 9 -
Case 2:18-cv-04733-ILRL-JVM Document 53-1 Filed 02/08/19 Page 10 of 10



  17.   A statement that trial shall commence on              ,
               at         a.m./p.m. and a realistic estimate of
        the number of trial days required. Where counsel cannot
        agree upon the number of trial days required, the
        estimate of each side should be given.

  18.   The statement that "This pre-trial order has been
        formulated after conference at which counsel for the
        respective parties have appeared in person. Reasonable
        opportunity has been afforded counsel for corrections, or
        additions, prior to signing. Hereafter, this order will
        control the course of the trial and may not be amended
        except by consent of the parties and the Court, or by
        order of the Court to prevent manifest injustice."

  19.   The statement that "Possibility of settlement of this
        case was considered."

  20.   The proposed pre-trial order must contain appropriate
        signature spaces for counsel for all parties.

       IT IS FURTHER ORDERED that the foregoing pre-trial notice
  be mailed to counsel of record for all parties to these cases,
  and that counsel will comply with the directions set forth
  herein.


  New Orleans, Louisiana

    SEPTEMBER 27, 2007
                                             IVAN L.R. LEMELLE
                                        UNITED STATES DISTRICT JUDGE


          EACH NUMBERED PARAGRAPH IS TO BE PRECEDED
           BY A HEADING DESCRIPTIVE OF ITS CONTENT




                               - 10 -
